Appeal from (1) a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant *879of violating section 1424 of the Penal Law (giving a false alarm of fire), (2) from an order denying her motion to set aside the finding of guilty, designated in the notice of appeal as the “ conviction ”, and (3) from the sentence. Judgment affirmed. No opinion. No separate appeal lies from the order denying the motion to set aside the “conviction” or from the sentence, which have been reviewed on the appeal from the judgment of conviction. Wenzel, Acting P. J., Beldock, Murphy and Hallinan, JJ., concur; Kleinfeld, J., dissents and votes to reverse the judgment of conviction and to dismiss the information, on the ground that the crime charged was not proved beyond a reasonable doubt.